Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 1 of 13




                    Exhibit E
    Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 2 of 13


From:               Bonsignore, James J.
To:                 "Samuel Silverman Esq,"; "Kane, Mary (USANYW)"
Cc:                 Pronti, James P.; "Zahava Silverman"
Subject:            RE: Eden Square
Attachments:        image001.jpg
                    Revised Eden Square Stipulation - WOG Redline (7355536).docx
                    ATT00001.txt


Mary and Sam:
Working from Sam's redline, I have also inserted language requested by the Cranberry Vista Apartments LLC
principals in redline format. Please advise if the inserted language is acceptable.
Jim
James J. Bonsignore, Esq.                            Company Logo
Of Counsel
Direct Dial: 585-987-2903
Direct Fax: 585-362-4619


jbonsignore@woodsoviatt.com

Firm Phone: 585-987-2800
Firm Fax: 585-454-3968
woodsoviatt.com
Please take note above, that along with our office move, that my direct dial telephone number
and direct fax number have changed. Please update your contacts and address book with the
new number shown above. Thank you!
1900 Bausch & Lomb Place, Rochester, New York 14604

A Member of MERITAS Firms Worldwide.

THE INFORMATION CONTAINED IN THIS COMMUNICATION IS CONFIDENTIAL, MAY BE SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE,
AND IS INTENDED ONLY FOR REVIEW AND USE BY THE ADDRESSEE. UNAUTHORIZED USE, DISCLOSURE OR COPYING OF THIS
COMMUNICATION OR ANY PART THEREOF IS STRICTLY PROHIBITED AND MAY BE UNLAWFUL. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE DESTROY THIS COMMUNICATION, INCLUDING ALL ATTACHMENTS. PLEASE NOTIFY US
IMMEDIATELY BY RETURN E-MAIL OR CALL 585-987-2800.
From: Samuel Silverman Esq, [mailto:silvermans@silvermanlaw.net]
Sent: Wednesday, June 05, 2019 10:31 AM
To: 'Kane, Mary (USANYW)'
Cc: Pronti, James P.; 'Zahava Silverman'; Bonsignore, James J.
Subject: RE: Eden Square
Thanks Mary, just wanted to make sure you saw the extra signature and consent of the SEC that
Evan added on the last page.

Sam
From: Kane, Mary (USANYW)
Sent: Wednesday, June 5, 2019 10:28 AM
To: Samuel Silverman Esq,
Cc: 'Pronti, James P.' ; 'Zahava Silverman' ; 'Bonsignore, James J.'
Subject: RE: Eden Square

Sam
   Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 3 of 13


I think this accepts you changes but I have to fix my email
address.
Looking into highlighted area
MCK
From: Samuel Silverman Esq, <silvermans@silvermanlaw.net>
Sent: Wednesday, June 05, 2019 10:19 AM
To: Kane, Mary (USANYW) <MKane@usa.doj.gov>
Cc: 'Pronti, James P.' <jpronti@woodsoviatt.com>; 'Zahava Silverman' <Zahava@silvermanlaw.net>;
'Bonsignore, James J.' <JBonsignore@woodsoviatt.com>
Subject: RE: Eden Square
Good Morning Mary:
Please see the attached redline which includes comments from lender’s counsel, Evan Blau of Cassin
and Cassin. He wanted me to explain the importance of the SEC being a party to the agreement as
necessary to obtain marketable title. Accordingly, he added their signature to it.
In addition to the redline, I received the following note from the underwriter through the title agent:
We must have clear, concise Release language contained in the Settlement Agreements to be
executed by the Justice Department and the Securities and Exchange Commission whereby Old
Republic and Landview Title Agency, LLC, is released from any liability. The Agreements must also
contain clear language that the property in question will be released from any forfeiture on the part
of the Justice Department and also on the part of Securities and Exchange Commission.
I am happy to add lender’s counsel and the title agent to an email chain if you feel that will help.
Sam
From: Kane, Mary (USANYW) <Mary.Kane@usdoj.gov>
Sent: Tuesday, June 4, 2019 4:58 PM
To: Samuel Silverman Esq, <silvermans@silvermanlaw.net>; 'Bonsignore, James J.'
<JBonsignore@woodsoviatt.com>
Cc: 'Pronti, James P.' <jpronti@woodsoviatt.com>; 'Zahava Silverman' <Zahava@silvermanlaw.net>
Subject: RE: Eden Square

OK thanks!
From: Samuel Silverman Esq, <silvermans@silvermanlaw.net>
Sent: Tuesday, June 04, 2019 4:50 PM
To: Kane, Mary (USANYW) <MKane@usa.doj.gov>; 'Bonsignore, James J.'
<JBonsignore@woodsoviatt.com>
Cc: 'Pronti, James P.' <jpronti@woodsoviatt.com>; 'Zahava Silverman' <Zahava@silvermanlaw.net>
Subject: RE: Eden Square
Sorry Mary, I should have been clearer, I was responding to Jim’s email, it’s the agent he listed,
here’s their info:
Mindy Braun
Landview Title Agency, LLC
750 Chestnut Ridge Road, Suite 118
Chestnut Ridge NY 10977
    Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 4 of 13


P: 646-520-0601
F: 646-751-1519
E: info@landviewtitle.com
From: Kane, Mary (USANYW) <Mary.Kane@usdoj.gov>
Sent: Tuesday, June 4, 2019 4:46 PM
To: Samuel Silverman Esq, <silvermans@silvermanlaw.net>; 'Bonsignore, James J.'
<JBonsignore@woodsoviatt.com>
Cc: 'Pronti, James P.' <jpronti@woodsoviatt.com>; 'Zahava Silverman' <Zahava@silvermanlaw.net>
Subject: RE: Eden Square

Sam
Who will be acting as escrow agent?
From: Samuel Silverman Esq, <silvermans@silvermanlaw.net>
Sent: Tuesday, June 04, 2019 4:43 PM
To: 'Bonsignore, James J.' <JBonsignore@woodsoviatt.com>; Kane, Mary (USANYW)
<MKane@usa.doj.gov>
Cc: 'Pronti, James P.' <jpronti@woodsoviatt.com>; 'Zahava Silverman' <Zahava@silvermanlaw.net>
Subject: RE: Eden Square
Jim:
That is correct and the stip should be amended to reflect that they will be acting as the escrow agent
and disbursing (instead of myself). However, please keep in mind that the title company may be
required (by either the lender or their underwriter) to actually use the underwriter, Old Republic
National Title Insurance Company for the closing disbursements.
Besides my comment above, I need both the title underwriter and our lender’s sign-off or comments
which I am actively working on. I do not know how long it will take and what the lead time will be to
close after final approval, but I will do everything in my power to move this along.
Sam
From: Bonsignore, James J. <JBonsignore@woodsoviatt.com>
Sent: Tuesday, June 4, 2019 4:26 PM
To: 'Kane, Mary (USANYW)' <Mary.Kane@usdoj.gov>; silvermans@silvermanlaw.net
Cc: Pronti, James P. <jpronti@woodsoviatt.com>
Subject: RE: Eden Square
Understood and of course. We would deliver all seller's documents to the title company in escrow pending
confirmation of the escrow agent's receipt of closing funds from buyer. The title company acting as escrow agent
would then wire payoff funds to the existing lender.
The title company is actually located in NY. Sam, please correct me if anything I've stated is incorrect. The agent's
contact information is below. Lastly, for everyone's information, I attach a copy of the most recent payoff statement
for purposes of calculating figures for the closing settlement statement.
Jim
Title Agent:
Mindy Braun
Landview Title Agency, LLC
750 Chestnut Ridge Road, Suite 118
Chestnut Ridge NY 10977
P: 646-520-0601
    Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 5 of 13


F: 646-751-1519
E: info@landviewtitle.com
James J. Bonsignore, Esq.                        Company Logo
Of Counsel
Direct Dial: 585-987-2903
Direct Fax: 585-362-4619


jbonsignore@woodsoviatt.com

Firm Phone: 585-987-2800
Firm Fax: 585-454-3968
woodsoviatt.com
Please take note above, that along with our office move, that my direct dial telephone number
and direct fax number have changed. Please update your contacts and address book with the
new number shown above. Thank you!
1900 Bausch & Lomb Place, Rochester, New York 14604

A Member of MERITAS Firms Worldwide.

THE INFORMATION CONTAINED IN THIS COMMUNICATION IS CONFIDENTIAL, MAY BE SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE,
AND IS INTENDED ONLY FOR REVIEW AND USE BY THE ADDRESSEE. UNAUTHORIZED USE, DISCLOSURE OR COPYING OF THIS
COMMUNICATION OR ANY PART THEREOF IS STRICTLY PROHIBITED AND MAY BE UNLAWFUL. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE DESTROY THIS COMMUNICATION, INCLUDING ALL ATTACHMENTS. PLEASE NOTIFY US
IMMEDIATELY BY RETURN E-MAIL OR CALL 585-987-2800.
From: Kane, Mary (USANYW) [mailto:Mary.Kane@usdoj.gov]
Sent: Tuesday, June 04, 2019 4:17 PM
To: Bonsignore, James J.; silvermans@silvermanlaw.net
Subject: Eden Square-
Where will it close? In PA?
We will need final copy of closing statement.
Thanks,
Mary

Mary Clare Kane
Assistant U.S. Attorney
Asset Forfeiture and Financial Litigation Unit
U.S. Attorney’s Office
138 Delaware Avenue
Buffalo, New York
Desk: (716)843-5809
Fax: (716)551-5563
     Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 6 of 13



In Re: The Matter of the Sale of:

THE PREMISES AND REAL PROPERTY WITH
BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS AT THE PREMISES, BUILDINGS,
APPURTENANCES, IMPROVEMENTS, AND
REAL PROPERTY AT 9000 OLD STATION ROAD,
CRANBERRY TOWNSHIP, PENNSYLVANIA,
KNOWN AS EDEN SQUARE APARTMENTS,
A MULTI-FAMILY RESIDENTIAL APARTMENT
COMPLEX, OWNED BY CRANBERRY VISTA
APARTMENTS LLC, SITUATE IN THE COUNTY OF
BUTLER, PENNSYLVANIA, BEING KNOWN AS
LOT NUMBER 2 IN THE DAVIS SUBDIVISION
PLAN AS RECORDED IN THE RECORDER’S OFFICE
OF BUTLER COUNTY, PENNSYLVANIA
ON JANUARY 10, 2014 IN PLAN BOOK VOLUME 339,
PAGE NUMBER 43 AS INSTRUMENT
# 201401100000776.

______________________________________________

   STIPULATED AGREEMENT REGARDING PROCEEDS FROM THE SALE OF EDEN SQUARE
                              APARTMENTS


        IT IS HEREBY STIPULATED and agreed upon by and between the parties, the United

States of America, by its attorney, James P. Kennedy Jr., United States Attorney for the

Western District of New York, Mary Clare Kane, Assistant United States Attorney, of

counsel; James Bonsignore, Esq., of counsel to Cranberry Vista Apartments, LLC, Old

Republic National Title Insurance Company, Landview Title Agency LLC and Samuel

Silverman, Esq., of counsel to Freshcorn Square DE 1 LLC and Freshcorn Square DE 2 LLC,

that with the proceeds from the sale of the above-encaptioned property (hereinafter

referred to as “Eden Square Apartments”) a payment shall be made to the United States

Marshal Service for the Western District of Pennsylvania in the form of a certified bank

check to be held in its Seized Assets Deposit Fund as the substitute res until resolution is


                                                 {7355536: }1
    Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 7 of 13



reached in criminal and forfeiture litigation attendant to the case known as United States v.

Robert Morgan et al, 18-CR-108-EAW with respect to those proceeds or until further order

of the Federal Court.



       On May 21, 2019, a federal grand jury returned a Superseding Indictment charging

Robert Morgan, Frank Giacobbe, Todd Morgan and Michael Tremetti (the "defendants")

with violations of Title 18, United States Code, Sections 1343, 1344, 1349 and 2 as well as

Title 18, United States Code, Section 1956(h). Indictment Number 18-CR-108-EAW.



       The Superseding Indictment contains three (3) allegations regarding criminal

forfeiture and alleges that certain Real Properties are subject to forfeiture, as applicable,

pursuant to Title 18, United States Code, Sections 981(a)(1), 982(a)(1), 982(b)(1),

981(a)(1)(C), and Title 28, United States Code, Section 2461(c) in that the Real Properties

(1) constitute or are derived from proceeds traceable to the offense of conviction; (2) are

property constituting, or derived from proceeds obtained, directly or indirectly, as a result

of such offenses of conviction and the commission of violations of Title 18, United States

Code, Sections 1343, 1344, 1349 and 2 (Bank and Wire Fraud and Conspiracy); and (3) are

involved in such offense and any property traceable to such property and the commission

of violations of Title 18, United States Code, Sections 1956(h) (Money Laundering

Conspiracy).



       Eden Square Apartments is named in all three (3) Forfeiture Allegations of the

Superseding Indictment as being subject to forfeiture in the event of conviction.


                                          {7355536: }2
    Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 8 of 13




       A sale of Eden Square Apartments according to the terms and conditions of a certain

contract entered into on May 2, 2019 between Cranberry Vista Apartment/Robert Morgan,

Manager, as seller, and Freshcorn Square, DE 1 LLC and Freshcorn Square DE 2 LLC by

Asher Handler (Authorized Signatory), as purchaser, is pending and set to close on June 6,

2019 or shortly thereafter once the Seller is able to deliver marketable title to the property.



       The parties agree that the seller, Cranberry Vista Apartments, LLC/Robert Morgan

as Manager, shall execute all necessary documents as required by the attorney for this

purchase, to transfer clear title to Freshcorn Square DE 1 LLC and Freshcorn Square DE 2,

LLCs, a bona fide purchaser for value.



       Old Republic National Title Insurance Company or Landview Title Agency LLC as

escrow agent for the closing, will pay all valid lienholders, taxes, customary fees and

charges attendant to the sale of the real estate in the County of Butler and Commonwealth

of Pennsylvania, including reasonable attorney fees, and thereafter will make payment of

the net proceeds from the sale to the United States Marshals Service in a certified check in

an amount provided by a closing statement prepared for the sale of the Eden Square

Apartments by James J. Bonsignore, Esq., attorney for Cranberry Vista Apartments, LLC/

Robert Morgan as Manager, the seller, disclosed to and agreed to by the parties hereto in

advance of the closing and Old Republic National Title Insurance Company or Landview

Title Agency, LLC will tender payment of said net proceeds check to the United States

Attorney’s Office for the Western District of New York at or immediately after said closing.


                                          {7355536: }3
    Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 9 of 13




       The United States Marshals Service shall hold the sale proceeds in its Seized Assets

Deposit Fund as the substitute res until the conclusion of the pending criminal and

forfeiture litigation in United States v. Robert Morgan, et al, 18-CR-108-EAW or upon an

order of the Court. Notwithstanding anything contained herein, in any forfeiture statute, or

in any other other provision governing or affecting the rights of third parties not named in

the superseding indictment, any such third party claiming an interest in the sale proceeds

that are the subject of this Stipulated Agreement may apply to the Court at any time, on

notice, for release or other disposition of those funds.



       The seller agrees that no proceeds shall be caused to be transferred in any manner

to Cranberry Vista Apartments, LLC, Robert Morgan or any of his family members or

entities until further federal court order.



       Seller and Purchaser represent that there are no conflicts of interest with respect to

the pending sale of Eden Square Apartments.



       It is further agreed and stipulated that none of the parties shall be liable to the other

for attorney fees, costs, and expenses, interest, or any other relief not specifically provided

for in this agreement.



       Buffalo, New York, June 5, 2019.


                                              {7355536: }4
   Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 10 of 13



                                           JAMES P. KENNEDY, JR.
                                           United States Attorney


                                  By:      ____________________________
                                           MARY CLARE KANE
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           Western District of New York
                                           138 Delaware Avenue
                                           Buffalo, New York 14202
                                           (716) 843-5700 ext. 809
                                           Mary.Kane@usdoj.gov

Dated: June   2019                         ______________________________
                                           James Bonsignore, Esq.
                                           Woods Oviatt Gilman, LLP
                                           1900 Bausch and Lomb Place
                                           Rochester, New York
                                           585-987-5903
                                           jbonsigniore@woodsoviatt.com



Dated: June   2019                         _____________________________
                                           Samuel Silverman, Esq.
                                           The Silverman Law Firm, PLLC
                                           845-517-0351



Dated: June   2019                         ______________________________
                                           Robert Morgan
                                           Manager
                                           Cranberry Vista Apartments, LLC



Dated: June   2019                         _______________________________
                                           Asher Handler
                                           Freshcorn Square, DE 1&2 , LLCs
                                           Authorized Signatory


Dated: June   2019                         _______________________________
                                           Old Republic National Title Insurance
                                 {7355536: }5
   Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 11 of 13



                                           Company


Dated: June   2019                         _______________________________
                                           Landview Title Agency LLC




                                 {7355536: }6
   Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 12 of 13



ACKNOWLEDGE, AGREED AND CONSENTED TO BY SECURTIES EXCHANGE COMMISSION,
AS PLAINTIFF, V. ROBERT C. MORGAN, MORGAN MEZZANINE FUND MANAGER LLC, and
MORGAN ACQUISITIONS LLC, AS DEFENDANTS, 19 CIV. 661 FILED MAY 21, 2019 IN
UNITED STATES WESTERN DISTRICT COURT, WESTERN DISTRICT OF NEW YORK:




Dated: June   2019                         _______________________________
                                           SECURITIES EXCHANGE COMMISSION




                                 {7355536: }7
    Case 1:18-cr-00108-EAW-HKS Document 66-5 Filed 06/29/19 Page 13 of 13



From:"Bonsignore,JamesJ."<JBonsignore@woodsoviatt.com>
To:"'SamuelSilvermanEsq,'"<silvermans@silvermanlaw.net>,"'Kane,Mary
(USANYW)'"<Mary.Kane@usdoj.gov>
CC:"Pronti,JamesP."<jpronti@woodsoviatt.com>,'ZahavaSilverman'
       <Zahava@silvermanlaw.net>
Subject:RE:EdenSquare
ThreadŞTopic:EdenSquare
ThreadŞIndex:AQHVLdx0vSkVzg6dDU6T+hK5B2G7NA==
Date:Wed,5Jun201914:44:23+0000
MessageŞID:<b9860d8b4f9a4f97b7ae8d8e47d23ea5@EX2.woods.intra>
References:<73ef65f3eaaa4f87b11b7085c3089cd3@EX2.woods.intra>
<008001d51b16$2525c380$6f714a80$@silvermanlaw.net>
<e8aba972a6cb462e898b14004d04107e@USAHUBSML212.usa.doj.gov>
<009701d51b17$05277f50$0f767df0$@silvermanlaw.net>
<93583a3a2c6141fdb3061d28239af5fe@USAHUBSML212.usa.doj.gov>
<009b01d51ba9$a5c594f0$f150bed0$@silvermanlaw.net>
<7c18288939c14b728ee4d5d014f552cf@USAHUBSML212.usa.doj.gov>
<00e701d51bab$5af34e70$10d9eb50$@silvermanlaw.net>
InŞReplyŞTo:<00e701d51bab$5af34e70$10d9eb50$@silvermanlaw.net>
ContentŞLanguage:enŞUS
XŞMSŞHasŞAttach:yes
XŞMSŞTNEFŞCorrelator:
MIMEŞVersion:1.0
ContentŞType:multipart/mixed;
       boundary="_006_b9860d8b4f9a4f97b7ae8d8e47d23ea5EX2woodsintra_"




                                     Page1
